Hofstetter, J.,
dissenting. The majority, in my opinion, has minimized the issue herein simply to the single proposition of whether appellant, as a business invitee, possessed *319an irrevocable license to remain on appellee’s premises so long as he behaved in an orderly manner.
From the majority opinion concerning this proposition, I must dissent. The appellant, in response to “check and compare” advertising, drove a substantial number of miles in anticipation of buying groceries valued at several hundreds of dollars. The issue, as I see it, is not whether the business invitee had an irrevocable license to remain on appellee’s premises on the terms noted in the majority opinion, but whether, having been invited to do exactly what he was doing, which consumed considerable time and expense on his part, he could be forced to leave on the day in question, when the record does not reveal that he behaved in a disorderly manner. On the contrary, it follows he was simply checking and comparing prices pursuant to the solicitation.
Clearly, from the evidence elicited in the instant cause, if the appellant had been able to commit to memory all of the prices, he could have remained on appellee’s property so long as he behaved in an orderly manner. By reason of his frailty of being unable to commit to memory the prices he wished to compare, he wrote them down on a pad of paper. The real question then is, would all “comparison” shoppers, no matter how they performed their comparisons, be excluded from the appellee’s store?
According to the record, there were no posted regulations concerning comparison shopping as conducted by the appellant. Even if there had been, they were vitiated momentarily to allow a reasonable number of days of comparison shopping as urged by the newspaper advertising. To hold as the majority did, it follows that there must be an absolute right to revoke a customer’s privilege to be in the store at any time, even if he behaves in an orderly manner.
I would hold that, in this day and age, in order for the common law right to exclude a person from another’s premises to become operative, when that person is there by specific invitation to do exactly what the appellant was doing, there must be a reasonable reason to exclude him, and notice must be given him that comports with the effort and expense incurred by the appellant. The rights of the appellant, in my opinion, were violated and the directed verdict should not have been granted.